Citation Nr: 0001585	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-18 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE

1.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.

2.  Entitlement to an increased (compensable) evaluation for 
left ear otitis media.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the Navy from May 1944 to 
May 1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which denied a compensable 
evaluation for both the appellant's left ear hearing loss 
disability and his left ear otitis media disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2.  The appellant's left ear hearing loss disability is 
manifested by Level I hearing acuity in the left ear.

3.  The appellant's hearing acuity in the right, non-service-
connected ear is considered normal for rating purposes.  He 
is not deaf in that ear.

4.  The appellant's service-connected chronic otitis media is 
not productive of suppuration.  There is no evidence of aural 
polyps.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for a left ear hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 1160, 5107 (West 1991); 38 C.F.R. Part 
4, §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table VII, 
4.86, Diagnostic Code 6100 (1998); 64 Fed. Reg. 25202-25210 
(May 11, 1999) (codified at 38 C.F.R. § 4.85 et. seq. 
Diagnostic Code 6100 (1999)); VAOPGCPREC 32-97, 62 Fed. Reg. 
63605 (1997).

2.  The criteria for a compensable rating for chronic otitis 
media have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.31, 4.87a, Diagnostic Codes 6100, 6200, 
6201 (1998) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A person who submits a claim for benefits has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well-grounded.  
38 U.S.C.A. § 5107.  After reviewing the evidence on file the 
Board concludes that both of the appellant's increased rating 
claims are well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  The Board is satisfied that all relevant evidence 
has been obtained with respect to these claims and that all 
relevant facts have been developed.  The Board concludes 
that, as required by the applicable statute, the duty to 
assist has been fulfilled.  Id.

Disability evaluations are determined by the application of 
a schedule of ratings which is based upon an average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1.  Separate diagnostic codes identify the 
various disabilities.  Where there is a reasonable doubt as 
to the degree of disability, such doubt will be resolved in 
favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In 
addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as 
the entire history of the appellant's disability in reaching 
its decision, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991). 

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  Where, as in this case, entitlement 
to compensation has already been established and an increase 
in the disability rating is at issue, the present level of 
disability is of primary concern.  Although 38 C.F.R. § 4.2 
requires that the whole recorded history be reviewed to make 
a more accurate evaluation, the regulations do not give past 
medical reports precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  The most current 
evidence of the present levels of disability is found in the 
reports of the VA audiometric examinations conducted in 
December 1996 and September 1997, and in the reports of VA 
outpatient treatment dated between December 1996 and January 
1998.

A.  Hearing loss disability.

Evaluations of unilateral defective hearing, in the absence 
of complete deafness in both ears, range from noncompensable 
to 10 percent based on organic impairment of hearing acuity 
as measured by the results of controlled speech 
discrimination tests together with the average hearing 
threshold level as measured by a pure tone audiometry test in 
the frequencies of 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  The rating schedule establishes auditory acuity 
levels designated from level I for essentially normal 
auditory acuity through level XI for profound deafness.  
38 C.F.R. § 4.85, Part 4 Diagnostic Codes 6100-6110.  The 
assignment of disability ratings for hearing impairment is 
derived by a mechanical application of the rating schedule to 
the numeric designations assigned after audiometric 
evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The schedular evaluations are intended to 
make proper allowance for improvement by hearing aids.  
38 C.F.R. § 4.86.

It is noted that while this case was being developed, the 
rating criteria for hearing loss were revised.  64 Fed. Reg. 
25202-25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et. 
seq. (1999)).  Review of the revised criteria reveals that 
the audiometric findings result in the same outcome 
regardless of whether the new or the old criteria are used.  
There is no change to the application in this case by the 
most recent revision, so neither set of criteria may be said 
to have a liberalizing effect in this case.

Service connection for left ear sensorineural hearing loss 
was established by a rating decision, effective as of January 
1979; a zero percent evaluation was assigned.  On the 
audiometric evaluation conducted in December 1996, pure tone 
thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
15
10
25
35
21
Left
30
20
35
35
30

The speech audiometry testing revealed speech recognition 
ability of 100 percent in the left ear and 96 percent in the 
right ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear (which is not service-
connected) and Level I hearing acuity in the left ear.  
Pursuant to these findings, the RO continued the assignment 
of a noncompensable disability evaluation which the appellant 
contends is insufficient.  Diagnostic Code 6100.

The appellant subsequently underwent VA audiometric testing 
in September 1997; pure tone thresholds, in decibels, were as 
follows:

HERTZ:
1000
2000
3000
4000
Average
Right
25
20
25
40
28
Left
50
40
45
45
45

The speech audiometry testing revealed speech recognition 
ability of 96 percent in the left ear and 92 percent in the 
right ear.  

These findings again result in a corresponding designation of 
Level I hearing acuity in the right ear (which is not 
service-connected) and Level I hearing acuity in the left 
ear.  As previously noted, such findings result in a 
noncompensable disability evaluation under Diagnostic Code 
6100.

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing.  However, the objective clinical 
evidence of record simply does not support a compensable 
evaluation for his left ear hearing loss disability.  As 
previously noted, the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  It is also noted 
that, where service connection is in effect for defective 
hearing in only one ear, in the absence of complete bilateral 
deafness, the nonservice connected ear is considered normal.  
38 U.S.C.A. § 1160; VAOPGCPREC 32-97 62 Fed. Reg. 62605 
(1997); (Precedent Opinion of the General Counsel of the VA).  
In this case, there is no evidence of complete deafness in 
the right ear; the September 1997 audiometric testing 
demonstrated the appellant's right ear hearing loss to be 
mild.  Moreover, even considering the rating to be assigned 
if the nonservice connected ear was rated, i.e., Level I, the 
same rating would apply.

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under current regulations, a zero percent 
rating is yielded by both the December 1996 and September 
1997 VA audiometric examination results.  The requirements of 
38 C.F.R. § 4.85 set out the numeric levels of impairment 
required for each disability rating, and those requirements 
are mandatory.  The Board must accordingly find that the 
preponderance of the evidence is against the appellant's 
claim for a compensable evaluation his left ear hearing loss 
disability.  Since the preponderance of the evidence is 
against allowance of this issue, the benefit of the doubt 
doctrine is inapplicable.

B.  Otitis media disability.

The appellant's service-connected otitis media of the left 
ear has been evaluated under the provisions of Diagnostic 
Code 6200 of the Rating Schedule; a noncompensable evaluation 
has been in effect since March 1979.  Diagnostic Code 6200 
provides that a 10 percent evaluation will be assigned for 
otitis media during the continuance of the suppurative 
process.  These are the old criteria.  Under the new 
criteria, as reported above, a 10 percent rating is for 
application where there is suppuration or with aural polyps.  
This change is not so significant as to prejudice the veteran 
if the Board proceeds to a decision.  It is also noted that 
in every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The report of the December 1996 VA ear examination reflects 
that the appellant complained of recurrent pain in the left 
ear since his 1979 surgery and that the pain had traveled to 
the right ear since July 1996.  Review of the medical 
evidence of record reveals that the appellant received 
medical treatment at various VA outpatient clinics between 
December 1996 and January 1998.  During a January 1997 
primary care clinic visit, the appellant complained of his 
hearing just going out.  On physical examination, a 
perforated tympanic membrane with some liquid was noted on 
the left.  The appellant was then seen in June 1997, and he 
reported feeling well and that he was swimming almost daily 
with no problems.  The appellant was subsequently seen in the 
ENT clinic later that month.  The clinical findings included 
a notation stating "no otalgia".  The diagnosis was chronic 
Estuation tube dysfunction, left ear and dry tympanic 
membrane perforation, left ear.  During a July 1997 primary 
care clinic visit, the appellant complained of head and ear 
pain; he reported a history of left-sided ear and head pain 
that was now on the right side.  No significant clinical 
findings were recorded.  Thereafter, the medical records do 
not reflect any complaints of, or treatment for, any left ear 
problem.  At no time on any of these examinations was it 
indicated that there were aural polyps noted in the ear 
canal.

The record reflects that the veteran has reported pain in the 
left ear on different occasions. As a lay person he may 
describe symptoms as he observes them, but he is not 
qualified to furnish medical opinions or diagnoses or 
associate symptoms with a specific disease entity.  Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  The competent 
medical evidence reflects that at the times the appellant's 
left ear was examined in 1996, and in 1997; there was no 
discharge and recent clinic examinations specifically 
indicate that the appellant was swimming almost daily with no 
problems and that the left ear was dry.  

Pursuant to VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ 4.87a, the RO ascertained the severity of the appellant's 
disability by application of the criteria set forth in 
Diagnostic Code 6200, chronic otitis media, suppurative.  
Under this provision, the only compensable rating assignable 
is a 10 percent rating during the continuance of the 
suppurative process or with aural polyps; however, this 10 
percent rating is to be combined with ratings for loss of 
hearing.  The appellant's hearing loss has been separately 
rated and will not be included as residuals of the left ear 
otitis media disability.  

A review of the medical evidence of record reveals that the 
appellant has not been diagnosed as having tinnitus; 
labyrinthitis; facial nerve paralysis; bone loss of the 
skull; chronic nonsupportative otitis media with effusion; 
mastoiditis; a peripheral vestibular disorder; Meniere's 
syndrome; the loss of, or deformity of, the auricle; or 
chronic otitis externa.  Thus the Diagnostic Codes for those 
disabilities are not for consideration.  The Board also notes 
that only a noncompensable evaluation is available for a 
perforated tympanic membrane under Diagnostic Code 6211.  

The medical evidence of record does not support a finding 
that there is a continuance of the suppurative process, nor 
are aural polyps shown.  In the absence of medical evidence 
of suppuration associated with the appellant's left ear 
otitis media, there is no basis for assignment of a 
compensable evaluation under Diagnostic Code 6200.  
Therefore, the preponderance of the evidence is against a 
compensable evaluation for otitis media under Diagnostic Code 
6200.  

C.  Extra-schedular evaluations.

An extra-schedular evaluation may be warranted if the 
application of the regular schedular standards is found to be 
inadequate to evaluate a veteran's disability.  See 38 C.F.R. 
§ 3.321(b).  Because the evaluation of the appellant's 
hearing loss is based on a mechanical application of 
audiological findings to the charts contained in 38 C.F.R. 
§ 4.87, consideration of extra-schedular factors in 
connection with the increased rating claim for that 
disability does not appear appropriate.  However, even 
assuming, arguendo, that such consideration was appropriate, 
the Board finds that the criteria for the assignment of an 
extra-schedular evaluation for either the left ear hearing 
loss or the left ear otitis media have not been met.  The 
record before the Board does not contain evidence of 
"exceptional or unusual" circumstances that would preclude 
the use of the regular rating schedule.  The Board finds that 
the appellant's service-connected left ear hearing loss and 
otitis media have not caused marked interference with his 
employability, as reflected by the September 1997 VA 
audiometric examination report which indicates that the 
appellant stated that his left ear hearing was adequate for 
the activities of daily living and that he declined a hearing 
aid.  Furthermore, neither disability has required any recent 
hospitalization.  


ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied.

Entitlement to a compensable evaluation for left ear otitis 
media is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

